IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PAUL MAJORSKY,                            : No. 100 WAL 2019
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
JAMES LIEBER, ESQUIRE, THOMAS             :
HUBER, ESQUIRE, JACOB SIMONS,             :
ESQUIRE, LIEBER & HAMMER, P.C.,           :
LIEBER HAMMER HUBER &                     :
BENNINGTON, P.C. AND LIEBER               :
HAMMER HUBER & PAUL, P.C.,                :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.